Citation Nr: 1145735	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-04 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an extraschedular evaluation for asbestos-related pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which assigned an initial noncompensable rating for the Veteran's disability.  In his August 2007 notice of disagreement the Veteran argued that although he did not meet the criteria for a higher rating due to his pulmonary function tests, that he was in severe enough pain that a compensable rating was warranted.

The Veteran and his wife testified a Board videoconference hearing in February 2010 before the undersigned Veterans Law Judge.  A transcript of that hearing is contained in the claims file.

This appeal was previously before the Board in April 2010.  The Board denied an increased schedular rating for the Veteran's asbestos-related pulmonary disease, and remanded the extraschedular claim for additional development.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The case was referred to the Director of the Compensation and Pension Service for consideration under 38 C.F.R. § 3.321(b)(1), who found no entitlement to an extraschedular evaluation was warranted. 

2.  The symptoms presented by the Veteran's asbestos-related pulmonary disease have not required frequent hospitalization and there is no evidence his symptoms have caused a marked interference with employment.



CONCLUSION OF LAW

The criteria for entitlement to extraschedular evaluations for asbestos-related pulmonary disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in August 2006 of the information and evidence needed to substantiate and complete a claim.  This notice also advised him how initial ratings and effective dates are assigned.  He was provided notice how his asbestos-related pulmonary disease was rated in a January 2008 statement of the case.  In June 2010, the Veteran was provided VCAA notice which addressed his extraschedular claim specifically.  The claim was readjudicated in a August 2011 supplemental statement of the case. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Laws and Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected asbestos-related pulmonary disease warrants an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).

An extraschedular evaluation is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) laid out a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the available schedular evaluations do not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. 

As the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) have been completed, namely, referral of the case to VA's Director of Compensation and Pension Service for consideration of extraschedular evaluation in the first instance, the case has been returned to the Board for its review. 

As noted by the Court in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of Compensation and Pension Service determines that an extraschedular rating was not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director for review, the appellant may "continue[] to appeal the extraschedular rating aspect of this claim"). 

Factual Background and Analysis

In April 2010, the Board remanded the question of entitlement to an extraschedular evaluation for additional treatment records, a VA examination, and for referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service.  In doing so, the Board noted that the Veteran testified that his asbestos-related pulmonary disease resulted in chest and right side pain of a severity to cause him to self-prescribe bedrest.  The Board's April 2010 extraschedular analysis noted that the first inquiry under the Thun review was met, i.e., the Veteran's asbestos-related pulmonary symptomatology and its severity were not contemplated by the schedular criteria as the schedular criteria provides ratings based upon pulmonary function test results, and the appellant's primary symptom was pain.  In the second step, the Board addressed the "governing norms" listed under 38 C.F.R. § 3.321(b)(1), and noted that although there was no evidence of frequent hospitalization, the evidence was in equipoise as to whether the Veteran's disability markedly interfered with his employment.  See 38 C.F.R. § 3.102.  Thus, the Board found the requirements for referral for consideration of a compensable rating on an extraschedular basis were met.  38 C.F.R. § 3.321(b)(1).

As noted in the April 2010 Board remand, the Veteran was deemed totally disabled in September 2004, and he had been awarded Workmen Compensation at one point for asbestos-related pulmonary disease.

A February 2006 treatment record from Dr. D.T. included a review of the Veteran's work history, which terminated in 2004.  He was last employed as the operator of a boiler for a heating system.  The physician noted the Veteran had a chronic pleural pain from chronic asbestos pleural plaque and thickening.  It was opined that the pain may last his lifetime.  Notably, pulmonary function tests showed that the appellant was not disabled from a pulmonary perspective.  The physician further noted that there was "no limitation for work-related concern.  He can work as a gainful employee without any further exposure to asbestos or other dusty environment.

In May 2006, Dr. W.B.W. noted the Veteran had normal pulmonary function tests, and mild asbestos diffuse pleural thickening.  There was a very slight effusion and some inflammatory changes which were symptomatic over the past few years, but which had slowly subsided.  PET (positron emission tomography) scans showed no progression of his disease.  The physician noted the Veteran had been "seeking disability for quite a long time to support his discomfort, which had prevented him from working.  The appellant, however, did not meet the disability criteria using pulmonary function study results.  Therefore, the physician found that the appellant was not a candidate for disability.

In February 2010, the Veteran testified that his chest pain occurred every day.  It sometimes lasted all day, but at other times it lasted only a short period of time.  He testified that "at times" the pain would limit his activities, and that he had been confined to bed due to the pain.

A May 2010 treatment record from Dr. G.E.C. noted the Veteran complained of chronic pain that at times prevented him from lying on his right side.  The appellant also stated that twisting and turning at his part-time job would worsen the pain.

In a May 2010 statement, the Veteran noted that he had chest pain as a result of his disease.  He described the pain as at times being very painful and uncomfortable.  

In July 2010, the Veteran was afforded a VA examination in conjunction with his extraschedular claim.  He reported using Naprosyn and Ibuprofen for asbestosis related chest wall pain.  He reported coughing, wheezing, dyspnea, non-anginal chest pain and fever related to his disease.  He stated the chest wall pain occurred in the entire chest area both anterior and posterior.  He described his pain as severe, aching and sharp.  The appellant reported that his chest pain occurred daily and that it lasted for at least 24 hours (constant).  On physical examination he demonstrated slightly limited diaphragm excursion and chest expansion.  He was diagnosed with asbestos related pulmonary disease with chronic pleurisy.  The examiner noted that this would affect his usual occupation by resulting in increased absenteeism due to weakness, fatigue and pain.  The examiner noted that the Veteran stated his disease had a severe effect on his daily activities.  He was working part-time as a boiler operator at the time of the examination.  Significantly, the appellant stated that he had lost less than one week from work in the prior twelve months.  The examiner found that the Veteran's asbestos related pulmonary disease with chronic pleurisy moderately impacted his employment due to his chronic chest wall pain and the physical requirements of working as a custodian.

In November 2010, the Appeals Management Center referred the Veteran's claim for entitlement to an extraschedular rating to the Director, Compensation and Pension Service.

In December 2010, the Director noted the findings of the July 2010 VA examiner, including her opinion that the Veteran's disease moderately impacts his employment.  The Director also noted the Veteran's May 2010 complaints of chest pain, which increased with twisting and turning.  The Director included information regarding the Veteran's history of two myocardial infarctions, coronary artery angioplasty, and hypothyroidism in the administrative review.  The Director noted that the available evidence in the claims file did not reveal that any physician had prescribed periods of bed rest or hospitalizations for the disease.  

The Director found that an unusual or exceptional disability pattern had not been demonstrated that would render application of the regular rating criteria as impractical, and that the evidentiary record did not demonstrate that the symptomatology consistently associated with a service-connected lung condition was not wholly contemplated by the criteria utilized to assign the Veteran's current evaluation.  The Director observed that the Veteran continued to work on a part-time basis and that medical evidence did not show that his chronic chest pain affected his ability to perform some of the physical duties of his current part-time job.  The Director concluded that the medical evidence did not demonstrate that the Veteran's asbestos-related pulmonary disease alone significantly impacted his ability to engage in all types of work-related activities.  Hence, the Director found that entitlement to an extra-schedular evaluation was no established.

The Board must make its own determination as to whether an extraschedular evaluation is warranted for the Veteran's service-connected disability.  Here, the Board differs in opinion with the Director regarding the first inquiry presented in Thun.  The Board continues to find that the available schedular evaluations for the Veteran's service-connected disability are inadequate, as the rating criteria only provides ratings based upon pulmonary function tests.  The rating criteria do not consider chest wall pain.

Following a review of the evidence of record, however, the Board finds that the Veteran's disability does not exhibit the "governing norms" presented in 38 C.F.R. § 3.321(b)(1).  There is no evidence of hospitalizations for treatment of pain associated with asbestos-related pulmonary disease.  While the Veteran is competent and credible in reporting his chest wall pain and its severity, his symptoms are not shown to cause a marked interference with employment.  The Board finds it significant that at the July 2010 VA examination the Veteran stated that he had only lost one week of work in the prior twelve months due to his chest pain, and that he had been able to work as a boiler operator on a part-time basis for the prior two years.  Additionally, in 2006 a private physician noted that the Veteran was not disabled by his pulmonary disease.

There is, of course, a difference between a marked interference with employment and unemployability.  The Veteran has stated that chest pain caused him to initially seek treatment, and led to the 2001 diagnosis of asbestos-related pulmonary disease.  He reportedly developed his chest pain in 2001, and was able to work as a boiler operator until a Workmen Compensation finding in 2004.  A February 2006 treatment record noted he had been unemployed for a year.  Notably, however, the record shows that the appellant is no longer in receipt of Worker's Compensation, but rather it shows that he is working part time.  Moreover, the July 2010 VA examiner found that the Veteran's pulmonary disease moderately impacts his employment.  Indeed, the Veteran himself has stated that he lost little time from work due to his disability.  Based on the above, the Board finds that this claim fails the second inquiry under Thun.  Therefore, entitlement to an extraschedular evaluation an asbestos-related pulmonary disease is not warranted.  See 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an extraschedular evaluation for asbestos-related pulmonary disease is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


